DETAILED ACTION
	In Application filing on 08/21/2020 Claims 1-20 are pending. Claims 1-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 15-16 and 18-19 recite the article of apparel being either an undergarment or an athletic support garment. Claims 15-16 and 18-19 depend on claims 13 and 17, respectively. Claims 13 and 17 describe printing onto a medial portion and lateral portion of the article of apparel. The Applicant has not described with sufficient particularity such that one skilled in the art would recognize that the Applicant had possession of a method of fabricating onto either an undergarment or an athletic support garment with the strips extending from a medial portion of the article to the lateral portion of the article. “Medial portion” and “lateral portion” are terms of art specific to footwear as seen in both the prior art and Applicant’s specification. See e.g., Specification, [0044, 0047], Fig. 3. Other than a general, catch-all paragraph, there is no indication Applicant contemplated printing onto an undergarment or athletic support garment. See Specification, [0037]. Nowhere in the original disclosure does Applicant contemplate specifically printing onto a “medial portion” and/or “lateral portion” of an undergarment or athletic support garment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15-16 and 18-19 recite the article of apparel being either an undergarment or an athletic support garment. It is unclear what the terms “medial portion” and “lateral portion” mean in the context of an article apparel being either undergarment or an athletic support garment. Specifically, “medial portion” and “lateral portion” are terms of art specific to footwear as seen in both the prior art and Applicant’s specification. See e.g., Specification, [0044, 0047], Fig. 3. The combination of claims 13, 15-16 and/or 17-19 are unclear because it is unclear what terms “medial portion” and “lateral portion” are supposed to refer to in the context of an undergarment or athletic support garment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN 102511975 A (“Jian”) in view of US 2008/0147219 A1 (“Jones”) and USP 8349239 (“Hopkins”). 
Regarding claim 1, Jian teaches a method of direct three-dimensional (3-D) printing onto an article of apparel (Page 1 paragraph 1 teaches a method for 3D printing a pattern on a finished shoe), comprising:
positioning a fabric portion of the article of apparel on a flat tray in a 3-D printing system, the fabric portion being positioned substantially flat on the flat tray to provide a fabric printing substrate (Page 1 paragraph 1, Page 3 step 3, Page 7 step 3 teach placing the upper portion of the shoe on a 3D tool, where the upper portion is in a plane and fixed);
printing a 3-D material directly onto the fabric portion using a 3-D pattern (Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer);
curing the 3-D material such that the 3-D material is adhered to the fabric portion (Page 1 step 6, pages 4- 5 step 6, page 8 step 6 teach drying the finished product in an oven which would cure the 3D material); and
removing the fabric portion from the 3-D printing system (Page 1 step 6, pages 4- 5 step 6, page 8 step 6 teach removing the finished product after drying, leaving the finished shoe with the digital picture printed on the upper).
	Jian does not explicitly teach the portion comprising a fabric and providing a fabric printing substrate; and the 3-D material includes a first strip and a second strip, wherein the first strip extends from a first section of the fabric portion toward a second section of the fabric portion, and wherein the second strip extends from the first section of the fabric portion toward the second section of the fabric portion and intersects the first strip.
	Jones teaches printing onto a portion comprising a fabric and providing a fabric printing substrate (Fig. 17 and [0192, 0195]).
	It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate a fabric upper portion for printing thereon as taught by Jones because Jones teaches using any digital printer to print the designs taught onto the sheet material (Jones – [0192, 0195]). Therefore, one of ordinary skill in the art would have found it obvious to use the technique known in Jones to improve the process of 3D printing footwear as taught by Jian.
	Hopkins teaches the 3-D material includes a first strip and a second strip, wherein the first strip extends from a first section toward a second section, and wherein the second strip extends from the first section toward the second section of the fabric portion and intersects the first strip (Figs. 10, 15 show a first strip and second strip each travelling from a first section to a second section where a second strip intersects a first strip).
	A person having ordinary skill in the art before the effective filing date would find it obvious to modify the method of Jian in view of Jones to incorporate intersecting strips as taught by Hopkins motivated by concealing a seam that is formed at the intersection of the strips which can increase the aesthetic and functional (e.g., physical) qualities of the resulting 3D object (Hopkins – Col. 3 lines 4-14).

Regarding claim 7, Jian teaches printing onto the portion comprises printing 3D material (Page 1 paragraph 1 teaches a method for 3D printing a pattern on a finished shoe; Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer; Page 9 step 5 teaches 3D printing with aqueous inks) and then curing (Page 1 step 6, pages 4- 5 step 6, page 8 step 6 teach drying the finished product in an oven which would cure the 3D material).
	Jian does not explicitly teach allowing the printed material to at least partially absorb into the fabric prior to the curing.
	Jones teaches printing onto a sheet of material (Fig. 17 and [0192, 0195] teach printing onto a sheet material 1300 which is comprised of felt, leather, microfiber, any suitable knitted woven and/or non-woven textile). 
The combined teachings of Jian and Jones imply a 3D printed material being at least partially absorbed into the fabric material because Jian teaches 3D printed aqueous inks and Jones teaches printing onto a textile sheet. A 3D printed ink printed onto a textile sheet such as felt or microfiber will inherently absorb into the felt or microfiber once the ink is deposited onto the felt or microfiber based on the porous microstructure of the felt or microfiber.
	It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate a fabric upper portion for printing thereon as taught by Jones motivated by reasons set forth in claim 1.

	Regarding claim 10, Jian teaches printing onto the portion (Page 1 paragraph 1 teaches a method for 3D printing a pattern on a finished shoe; Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer; Page 9 step 5 teaches 3D printing with aqueous inks).
Jian does not explicitly teach the fabric of the at least a portion of the article of footwear comprises at least one of a textile, a natural fabric, a synthetic fabric, a knit, a woven material, a nonwoven material, a mesh, a leather, a synthetic leather, a polymer, a rubber, and a foam.
Jones teaches the fabric of the at least a portion of the article of footwear comprises a textile, a knit, a woven material, a nonwoven material, a leather, a synthetic leather [0192].
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate a fabric upper portion for printing thereon as taught by Jones motivated by reasons set forth in claim 1.

Regarding claim 11, Jian teaches printing onto the portion (Page 1 paragraph 1 teaches a method for 3D printing a pattern on a finished shoe; Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer; Page 9 step 5 teaches 3D printing with aqueous inks).
Jian does not explicitly teach the fabric has at least one irregular surface having an irregular surface topology.
Jones teaches the fabric has at least one irregular surface having an irregular surface topology ([0192] teaches felt, leather, synthetic leather, microfiber, any suitable woven or nonwoven textile as the sheet material 1300. These materials by definition have some level of irregularity at their surfaces).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate a fabric upper portion for printing thereon as taught by Jones motivated by reasons set forth in claim 1.

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jian, Jones, and Hopkins, as applied to claim 1, further in view of US 2007/0068403 A1 (“Fresener”).
Regarding claim 2, Jian in view of Jones teach the known technique of printing onto fabric of an article of apparel. See rejection of claim 1, supra. 
Jian does not explicitly teach the article of apparel being an undergarment.
However, Fresener teaches 2D printing onto an undergarment article of apparel [0003]. 
A person having ordinary skill in the art before the effective filing date would find it obvious to apply the known technique of Jian in view of Jones to print onto undergarments because this application would lead to an improved system capable of producing apparel with elevated, 3-D designs in addition to 2-D designs rather than just being capable of producing 2-D designs.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jian, Jones, and Hopkins, as applied to claim 1, further in view of US 2013/0247272 A1 (“Reed”). 
Regarding claim 3, Jian in view of Jones teach the known technique of printing onto fabric of an article of apparel. See rejection of claim 1, supra.
Jian does not explicitly teach the article of apparel being an undergarment.
However, Reed teaches 2D printing onto an athletic support garment article of apparel [0003, 0007, 0061].
A person having ordinary skill in the art before the effective filing date would find it obvious to apply the known technique of Jian in view of Jones to print onto undergarments because this application would lead to an improved system capable of producing apparel with elevated, 3-D designs in addition to 2-D designs rather than just being capable of producing 2-D designs.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jian, Jones, and Hopkins, as applied to claim 1, further in view of US 2010/0175276 A1 (“Dojan”). 
	Regarding claim 6, Jian teaches the printing onto the portion comprises printing a pattern onto the portion (Page 1 paragraph 1, Page 3 step 3, Page 7 step 3 teach placing the upper portion of the shoe on a 3D tool, where the upper portion is in a plane and fixed; Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer).
	Jian does not explicitly teach printing onto a fabric and printing a plurality of loops, wherein each loop of the plurality of loops extends upwardly from a lower portion of the side of the upper and around a lace aperture to provide the upper with structural support.
	Dojan teaches a plurality of loops (34) on the fabric of the side of the upper (30), and wherein each loop of the plurality of loops (34) extends upwardly from a lower portion of the side of the upper and around a lace aperture (33) to provide the upper with structural support ([0030- 0031, 0037] and Figs. 1- 2 teach strands 34 positioned adjacent to and radiate outward from lace apertures to resist stretch due to tension in lace 32).
	It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the pattern printed by Jian to incorporate the loops as taught by Dojan motivated by forming structural components in upper that resist stretching in specific directions or reinforce locations where forces are concentrated (Dojan – [0031]).

Claim 8-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jian, Jones, and Hopkins, as applied to claim 1, further in view of USP 6658314 (“Gothait”). 
	Regarding claim 8, Jian teaches the printing onto the side of the upper further comprises:
	Printing a first layer of the 3-D material (Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer); and
	Curing the first layer of 3D material (Page 1 step 6, pages 4- 5 step 6, page 8 step 6 teach drying the finished product in an oven which would cure the 3D material).
	Jian does not explicitly teach allowing the first layer of 3D material to at least partially absorb into the fabric of the at least a portion of the article of footwear; printing at least one additional layer of the 3D material onto the cured first layer; and curing the at least one additional layer.
	Jones teaches printing a layer of material onto a fabric of the footwear (Fig. 17 and [0192, 0195] teach printing onto a sheet material 1300 which is comprised of felt, leather, microfiber, any suitable knitted woven and/or non-woven textile). 
The combined teachings of Jian and Jones imply a 3D printed material being at least partially absorbed into the fabric material because Jian teaches 3D printed aqueous inks and Jones teaches printing onto a textile sheet. A 3D printed aqueous ink printed onto a textile sheet such as felt or microfiber will inherently absorb into the felt or microfiber once the aqueous ink is deposited onto the felt or microfiber based on the porous microstructure of the felt or microfiber.
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate a fabric upper portion for printing thereon as taught by Jones motivated by reasons set forth in claim 1.
Gothait teaches printing a first layer of 3D material (Fig. 4 and Col. 6 lines 31- 35, lines 49- 57 teach depositing to form first layer L1); curing the first layer of 3D material (Col. 7 lines 47- 50 teach curing after depositing each layer); printing at least one additional layer of the 3D material on the cured first layer (Fig. 4 and Col. 7 lines 6- 17 teach depositing to form second layer L2; Fig. 4 and Col. 7 lines 31- 40 teach depositing to form layer L3); and curing the at least one additional layer (Col. 7 lines 47- 50 teach curing after depositing each layer).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate printing of multiple layers on top of one another as taught by Gothait motivated by 3D printing complex structures (Gothait – Col. 1 lines 7- 9)

Regarding claim 9, Jian does not explicitly teach the first layer having a first modulus of elasticity and the at least one additional layer has a second modulus of elasticity different than the first modulus.
Gothait teaches the first layer having a first modulus of elasticity and the at least one additional layer has a second modulus of elasticity different than the first modulus (Col. 1 lines 63- 67, Col. 3 lines 43- 57, Col. 5 lines 40- 46 teach support layers 54 having different mix proportions of first and second interface materials than the constructed model layer 52 which would result in the support layer 54 having a different modulus of elasticity than the constructed model layer 52; Fig. 4 teaches forming layers L1- L9, where layer L1 comprises support layer L1S and layer L2 comprises model layer L2M. Therefore, the first layer L1 has a different modulus of elasticity than the second layer L2).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate the different moduli of elasticity as taught by Gothait motivated by controlling the softness/hardness of the layers forming the 3D model (Gothait – Col. 1 lines 63- 67).

Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jian, Jones, and Hopkins, as applied to claim 1, further in view of EP 1972456 A1 (“Tetsuka”). 
Regarding claim 12, Jian teaches printing onto a portion (Page 1 paragraph 1 teaches a method for 3D printing a pattern on a finished shoe; Page 1 step 5, Page 4 step 5, and page 8 step 5 teach printing electronic digital pictures directly onto the shoes through the printer; Page 9 step 5 teaches 3D printing with aqueous inks).
Jian does not explicitly teach printing onto an irregular surface which is the fabric printing substrate, and printing the 3D material comprises compensating for irregularities in the at least one irregular surface by at least one of adjusting a distance between a printhead and the at least one irregular surface and adjusting at least one of size, rate, and distribution of material ejected from the printhead
Jones teaches the fabric of the at least a portion has at least one irregular surface having an irregular surface topology ([0192] teaches felt, leather, synthetic leather, microfiber, any suitable woven or nonwoven textile as the sheet material 1300. These materials by definition have some level of irregularity at their surfaces).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate a fabric upper portion for printing thereon as taught by Jones motivated by reasons set forth in claim 1.
Tetsuka teaches printing the 3D material comprises compensating for irregularities in the at least one irregular surface by adjusting a distance between the printhead and the irregular surface ([0020] teaches adjusting the printhead distance from the surface when the surface has a curvature such that the bottom of the printhead is in an allowable range with respect to the surface) or adjusting at least one of a rate and distribution of material ejected from the printhead ([0009- 0012] teaches adapting to control the ejection speed and/or the ejection amount of ink ejected from the plurality of nozzles according to the surface curvature of the portion to be printed).
It would have been obvious to one with ordinary skill in the art at the time of the effective filing to modify the process of Jian to incorporate the compensating as taught by Tetsuka motivated by enabling excellent printing with maintaining print quality on a print substrate that is curved (Tetsuka – [0005]).

Allowable Subject Matter
Claims 4-5 and 13-20 are allowed and/or contain allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest a method of fabricating an article of apparel, comprising printing at least one layer of a first 3D material and a second 3D material onto a first and second fabric portion, respectively, wherein the printing comprises printing a first strip extending from a medial side of an upper to a lateral side of the upper, and, printing a second strip extending from the medial side of the upper to the lateral side of the upper and intersecting the first strip.
The closest prior art document, Jian, teaches a more generalized method of printing a 3D material onto an upper of a footwear where the nozzle is positioned 2- 3 mm away from the upper and the printhead moves back and forth (Page 8 step 5). Jian does not teach or suggest printing a first strip extending from a medial side of an upper to a lateral side of the upper, and, printing a second strip extending from the medial side of the upper to the lateral side of the upper and intersecting the first strip, such that the first strip and the second strip provide the upper with structural support. Furthermore, no other prior art in combination with Jian teaches or suggests the limitations of the claims with the allowable limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744